Citation Nr: 1816498	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  05-10 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for arteriosclerotic heart disease, to include coronary artery disease (CAD), claimed as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The appellant had verified periods of active duty for training (ACDUTRA) from June 5, 1980 to August 5, 1980, in the Army National Guard, and from March 21, 1983, to June 23, 1983, with multiple subsequent periods of inactive duty training (INACDUTRA) in the Connecticut and New Mexico Army National Guards and additional unverified periods of ACDUTRA to include (in relevant part for this determination) in February 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2004 and February 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

At the outset, the Board notes that generally, "[i]n order to qualify for VA benefits, a claimant . . . [must be] a 'veteran.'"  Cropper v. Brown, 6 Vet. App. 450, 452 (1994); see D'Amico v. West, 209 F.3d 1322, 1327 (Fed.Cir.2000).  A "veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C. § 101(2) (2012).  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C. § 101(24) (2012); 38 C.F.R. § 3.6(a) (2017). 

ACDUTRA is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C. § 101(22); 38 C.F.R. § 3.6 (c).  "The term 'Reserve' means a member of a reserve component of one of the Armed Forces."  38 U.S.C. § 101(26).  With respect to members of the Army National Guard or Air National Guard, active duty for training (ACDUTRA) is defined as full-time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C. § 101(22)(c).

The Board remanded the issues in August 2009, March 2016, and April 2017.  The matter again is before the Board.  Based on the completion of the requested development (or the attempt to complete the requested development with respect to scheduled VA examinations), the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The PTSD claim initially was characterized as one requiring new and material evidence in order to be reopened.  The April 2017 Board remand noted that due to the receipt of additional relevant service department records in December 2014 that the claim would be treated as an original claim for service connection under the provisions of 38 C.F.R. § 3.156(c).

Since the last adjudication of the claim, the appellant submitted additional evidence in support of his assertions.  In January 2018, the appellant's representative waived initial consideration of such evidence by the RO.  As such, the Board may proceed with an adjudication of the claims.


FINDINGS OF FACT

1.  The appellant's current PTSD and any other diagnosed acquired psychiatric disorder are not attributable to an injury incurred in the line of duty during INACDUTRA or due to an injury or disease incurred in the line of duty during ACDUTRA.

2.  The appellant's current arteriosclerotic heart disease is not attributable to an injury incurred in the line of duty during INACDUTRA, due to an injury or disease incurred in the line of duty during ACDUTRA, and was not caused or aggravated by a service-connected disability.



CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  Arteriosclerotic heart disease was not incurred in or aggravated by service or caused or aggravated by a service-connected disability.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As an initial matter, the Board notes that the appellant was unable to attend a VA examination due to incarceration.  The appellant indicated in an August 2017 phone call to the RO and an August 2017 letter that he had a potential parole release date of March 7, 2020.  He and his representative have indicated that the appellant would be willing to attend an examination after his release.  The above notwithstanding, given the appellant's unavailability for VA examination for multiple years and only the potential availability at that point, the Board finds that a remand is not necessary given the uncertain nature of when or if a VA examination could be conducted.

The appellant and his representative have not otherwise identified any potential shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C. § 101(21) and (24) (2012); 38 C.F.R. § 3.6(a) (2017).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C. §§ 101(24), 106, 1131 (2012).  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d). 

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C. § 1112 (2012); 
38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309 (2017).

The presumption of soundness under 38 U.S.C. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The presumption pertaining to chronic diseases under 38 U.S.C. § 1112 and the presumption of aggravation under 38 U.S.C. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Id; see also Acciola v. Peake, 22 Vet. App. 320 (2008).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith, 24 Vet. App. at 47.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "Veteran" by virtue of ACDUTRA service alone. 

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2017).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1); see also 38 U.S.C. § 1154(b) (2012).  Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

The appellant contends that his acquired psychiatric disorder began in ACDUTRA service.  Specifically, he alleges that from February 9, 1991 to March 9, 1991, he participated in a readiness exercise for Operation Desert Storm.  During a live-round training exercise he claims to have experienced an episode of severe dehydration with rapid pulse, convulsions, mental disorientation, and confusion, to include an out-of-body experience.  He reports being transported to an Army hospital in El Paso, where he was treated for 8 hours, discharged, and then placed on restricted duty for 2 days.  The appellant contends that during the remainder of his period of ACDUTRA he had difficulty sleeping and onset of additional psychological symptoms upon returning home.  In the alternative, he also attributes his psychiatric problems to a vaccination received in preparation for the period of ACDUTRA.

The personnel file contains military orders for the appellant dated January 30, 1991 for 24 days of active duty for training from February 13 to March 12, 1991 at Fort Bliss, Texas in support of Joint Task Force 6, the Department of Defense support of the Department of Homeland Security's responsibilities for border protection and illegal drug interdiction.  The file also contains the image of a card indicating that the appellant was permitted to carry a sidearm in civilian clothes during the same period of time in support of JTF 6 operations.  The personnel file does not show preparations for or execution of any overseas deployments.  None of the personnel records indicate the completion of security background investigations or assignment of security clearances. 

National Guard records document 27 active duty points during the period from September 28, 1990, through June 29, 1991.  Similarly, a Chronological Statement of Retirement Points from the U.S. Army Reserve Personnel Center noted 27 active duty points for the period from January 18, 1991, through January 17, 1992.  Pay records show service from January 4, 1991, to January 6, 1991; February 1, 1991, to February 3, 1991; and on March 16, 1991.  In addition, the appellant was paid $801.12 for additional federal service in February 1991 that is not specifically documented.  A January 1991 record from the Department of the Army documents that the appellant was ordered to ACDUTRA for a period of 24 days beginning on February 13, 1991.  In light of the foregoing, for the purpose of this decision alone the Board will presume that the appellant executed his orders and had ACDUTRA during the period claimed for the purpose specified in his orders.

A June 1980 service record included a mental health evaluation, based on the appellant reported lack of maturity, responsibility, and remorse.  Although the appellant had no disqualifying mental disease, his rehabilitation potential was very poor because his motivation for training was completely negative.  Service records from the rest of the 1980s included negative lay and medical reports as to psychiatric problems.

The record contains a slip signed by a medical officer indicating that the Veteran experienced dehydration in the line of duty and was ordered to remain in quarters for 48 hours. There are no associated clinical records of treatment or mention of other symptoms such as unconsciousness or mental disturbances.  

In May 1991, the appellant was a noted participant in a Crisis Stabilization Program.  By February 1992, the appellant was being treated for severe depression and acute anxiety with panic attacks and insomnia.  

In his original February 1992 claim for benefits, the appellant argued that he had incurred a mental disorder during ACDUTRA in New Mexico from February to March 1991.

An April 1992 letter indicated that the appellant's involvement in the Crisis Stabilization Program was due to a prior emergency room visit for increased anxiety and substance abuse.

A May 1992 VA examination report included the appellant's report that he had an episode of dehydration while in desert training in New Mexico in February 1991 and had been restricted to the barracks.  His major symptom at that time was an inability to sleep, despite the use of medication.  A subsequent mental health treatment provider concluded that the appellant had a "nervous breakdown" during the February 1991 desert training and the appellant reported that his mind "was not right," although he was unable to elaborate on that statement.  On mental status examination, no significant abnormalities were found and the diagnosis was that no significant disease could be found except for the historic complaints of insomnia and a personality disorder with passive / aggressive dependent features.

A May 1992 mental health vocational assessment for Social Security Administration (SSA) disability benefits purposes included the appellant's report that he got out of service in April 1991 after being activated.  He had been in physical training in New Mexico when he became dehydrated and went to a service hospital.  He felt like he was going to die, was scared, and had a rapid heart rate.  After 6 to 8 hours in the hospital he was released and returned to his unit where he was restricted to the company area.  Subsequently, the appellant was told he was going home.  Although the appellant voiced his disagreement with that decision, he was sent home.  Thereafter, he bought a car, ran out of money, had trouble paying his bills, went to jail for 18 days, had trouble sleeping, drank to go to sleep, and regularly took over-the-counter sleeping pills.  The appellant ultimately was granted SSA disability benefits based on a primary diagnosis of severe PTSD.

A February 1993 letter from a private physician noted that he had been treating the appellant since January 1992 for depression complicated by insomnia.  

A March 1993 treatment record included the appellant's report that he was dehydrated and had a "convulsion" in service and ever since he had been unable to sleep.  He complained of panic attacks and had not slept in 3 days.  In another record from March 1993, the appellant indicated that he had experienced no symptoms until 1991 when was on ACDUTRA for combat in the Persian Gulf and collapsed from dehydration and had "convulsions" in a desert in New Mexico.  He was brought to a hospital for 8 hours and hydrated, at which time he was returned to the barracks.  At that time, the appellant began to experience insomnia and increased anxiety attacks.  He was allowed to go on leave from service and returned home to Connecticut.  The appellant began seeing a psychiatrist in February 1992 and was started on medication.  He was hospitalized for mental health problems in June 1992.  At that time, the assessment included rule out major depressive disorder (with questionable psychosis) and rule out organic mental disorder.

In April 1993, the appellant was hospitalized for a 3-day history of decreased sleep, increased anxiety, and depressed mood.  His symptoms had been ongoing since "early 1992."  A May 1993 treatment record documented treatment for PTSD.

Service treatment records include a December 1993 Report of Medical Examination documenting a normal psychiatric examination.  In a contemporaneous Report of Medical History, the appellant denied a history of frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, or periods of unconsciousness.  He reported that his present health was good.  To the treatment provider, the appellant reported that he had no significant medical history and that he was in good health and used no medication.  

In a February 1994 SSA determination, the effective date of his disability rating was changed to February 1, 1991, based on a finding that, "following a training incident in early 1991, while the claimant was on military duty, he developed severe mental symptoms..."

In a September 1995 Report of Medical History, the appellant indicated that he was in good health, but was taking medication for a sleep disorder.  He reported a history of frequent trouble sleeping, but denied a history of depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.

Records document ongoing treatment with mental health diagnoses including major depression; schizophrenia, undifferentiated type; psychosis rule out substance induced; paranoid schizophrenia vs. PTSD; schizophrenia vs. schizotypal personality disorder with sleep disorder; personality disorder; and schizotypal personality disorder.

The appellant was afforded a VA PTSD examination in May 1997.  The appellant discussed how after basic training he went AWOL for about 2 years, but then returned to the National Guard were he participated in several classified operations that he could not describe.  Although he would not discuss the circumstances of his service, the appellant would talk about the events on which his claim was based.  He claimed to have had some bad experiences under fire and that he received a National Defense Medal for the service and that he had seen men killed.  His most significant experience was that at one time he became dehydrated and had to be medically evacuated.  At this time the appellant was disoriented and had an out of body experience.  He was on restricted duty for 3 days during which time his mental confusion cleared and he was allowed to return to service.  Shortly thereafter, the appellant was discharged.  After his discharge in 1991, the appellant used alcohol and over-the-counter medication quite heavily for 2 months, after which he went to a Crisis Unit and saw a psychiatrist who started him on multiple medications.  His symptoms continued from that time.  The examiner diagnosed chronic schizophrenia, undifferentiated type, and concluded, "There is evidence that he had extreme difficulty coping with the events of the war and that he is quite fixated about the times when he was dehydrated and that this is probably consistent with schizophrenic or psychotic diagnosis."

During a September 1998 hearing, the appellant contended that during a period of ACDUTRA in February 1991 he was hospitalized overnight and that during that stay his current psychiatric disorder started.  After about one week the symptoms worsened to their present level.  His symptoms beginning during ACDUTRA included memory problems, panic attacks, stress, and insomnia.  He wanted to discuss these problems with the medic from his unit, but did not before he was discharged.  After his period of ACDUTRA, the appellant stated that he attempted to self-medicate and described himself as "lost."  In the end, he started seeing a psychiatrist about 3 months after his ACDUTRA.

In February 1999, the appellant alleged that during his 1990-1991 mobilization that he was assigned to a classified drug interdiction mission on the Mexican border of Texas and New Mexico.  He became severely dehydrated and had to be evacuated and hospitalized for rehydration.  His sleep problems began concurrent with this episode.  Immediately after his return from active duty he was informed that his civilian job had not been held for him and he turned to alcohol in an effort to treat his insomnia.  He was homeless for about 3 years, during which time he was depressed, anxious, and finally sought treatment.

In August 1999, the appellant admitted to a VA psychiatrist that for some time he had been embellishing his story, including fabricating most of his accounts of paranoid ideation, so as to better his chances of receiving service connection from VA for a mental disorder.  His motivation was to better provide for his daughter.  The appellant believed that his only real problem was a sleep disorder, which was alleviated by his medication.  He stated that he had been advised by other service members to exaggerate his symptoms in order to advance his case for VA service connection benefits.  A diagnosis of schizotypal personality disorder was noted at that time.

An August 2000 letter from the appellant's treating VA psychiatrist indicated that he had been following the appellant for 1.5 years.  The psychiatrist stated, "It has become clear to me that he experienced the onset of a disabling psychiatric disorder while at Fort Bliss 1990-1991 while being prepared to be sent into the Gulf War.  He has been disabled since.  Social Security found his psychiatrically disabled in 1993, apparently a 'thought disorder'.  This is a complex case, and there is the danger that things will fall through the cracks in the VA pension process.  It is my opinion that he should be service connected for a psychiatric disorder."

In a September 2000 Report of Medical History, the appellant denied a history of frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, or periods of unconsciousness.  His present health was good.  A contemporaneous Report of Medical Examination included a normal psychiatric evaluation.

In May 2002, the appellant reported that symptoms of insomnia, memory loss, and difficulty concentrating began in 1991 while on a "secret mission for the President."

Numerous medical records also document the fact that the appellant is a poor historian.  

In July 2003, the appellant sought treatment at a private emergency room for left-sided "achy" discomfort radiating down the left arm.  He had experienced recurrent episodes over the previous 2 to 3 months.  Following evaluation, he was diagnosed with unstable angina with 1-vessel CAD.  In July 2003, the appellant received orders for a period of ACDUTRA in August 2003 were revoked based on the appellant's condition.  In April 2004, the appellant was found to be disqualified for service the U.S. Army Reserve due to his CAD.

The appellant testified at an RO hearing in May 2005.  The appellant reported that he was found to have high triglycerides and high cholesterol levels during an Army physical examination, but otherwise was unaware of any heart disabilities diagnosed or noted in service.  One week prior to service activation he experienced chest pains while in bed.  He went to the emergency room and was diagnosed with CAD.  

A March 2007 letter from a treating physician noted that the appellant was totally disabled due to CAD status post stent in July 2003 and PTSD.  

Acquired Psychiatric Disorder

The pertinent inquiry is whether an acquired psychiatric disorder is due to an injury incurred in or aggravated by a period of INACDUTRA or an injury or disease incurred in or aggravated by a period of ACDUTRA.  Based on consideration of the evidence of record, the Board finds the preponderance of the evidence against finding that any current acquired psychiatric disorder is attributable to the appellant's Federal National Guard service.

The medical evidence demonstrates that the appellant has a diagnosed personality disorder.  Personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2017).  Service connection may be granted for diseases of congenital, developmental or familial origin if the evidence as a whole establishes that the conditions in question were incurred or aggravated during service.  VAOPGCPREC 82-90 (July 18, 1990).  However, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  See VAOPGCPREC 82-90; 38 C.F.R. § 4.127 (2017).  In this case, the Board finds that there is no credible suggestion or allegation that the personality disorder was subject to a superimposed disease or injury or otherwise aggravated by service.

As to the diagnosis of PTSD noted in the SSA records, the Board finds insufficient evidence of an in-service stressor given the appellant's inconsistent statements regarding his in-service activities in February 1991 (as discussed in greater detail below), his noted history as a poor historian, and the absence of any objective corroborating evidence of such activities.

In addition, the Board has considered the appellant's representations as to the onset of his psychiatric symptoms during a February 1991 period of ACDUTRA.  In this case, however, the appellant repeatedly has been noted to be a poor historian.  He has alternately argued that the ACDUTRA was for drug interdiction activities, a secret mission for the President about which he could not discuss, or training for service in the Persian Gulf.  Similarly, he has reported that his symptoms during ACDUTRA involved only sleep problems, but on other occasions he has argued that he experienced mental health symptoms in the aftermath of his episode of dehydration.  The Veteran denied any manifestations of a mental health disorder in a National Guard physical examination in 1993 and reported only difficulty sleeping in a 1995 examination.  He denied any symptoms in a February 2000 examination.  The Board also finds it potentially extremely significant that in 1999 he conceded that he had been significantly exaggerating his mental health symptoms based on the recommendation of other service members for the sole purpose of obtaining compensation benefits.  At that time, he conceded that sleep problems were his sole difficulty.  Finally, the appellant is not competent to attribute any symptoms experienced in service to a personality disorder or a mental disorder superimposed on a personality disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In light of all the foregoing, the Board affords the appellant's contentions as to in-service onset of any current mental health disorder for VA purposes to be of extremely limited probative weight.  

The Board also has considered the August 2000 private physician's letter.  The Board finds the August 2000 letter of limited probative weight because the letter does not specifically indicate what "disabling psychiatric disorder" the appellant had related to his ACDUTRA service in February 1991.  In addition, the physician did not describe the facts on which he based that conclusion.  To the extent that the conclusions were based on the appellant's representations as to his symptoms, as discussed above, the appellant has made significantly disparate reports as to what symptoms he experienced during his period of ACDUTRA.  As such, the Board does not find the foregoing letter sufficient on which to base entitlement to service connection.  

The Board also finds the May 1997 VA examination report of no probative weight.  Specifically, the report was based on the appellant's contentions that he had been involved with secret missions that he could not discuss during which he had seen men killed.  The examiner's conclusion clearly was based in part on the appellant's "extreme difficulty coping with the events of the war."  There is no evidence to support the appellant's assertions made during that examination that he was involved in any service in the Persian Gulf or any missions in support of that conflict.  The National Defense Service Medal is awarded only for being on active duty for certain times and does not suggest any particular duty or achievement.  Again, the appellant has made significantly inconsistent statements regarding his activities during February 1991, but the vast majority indicated that his ACDUTRA was training for service in the Persian Gulf.  As such, the examiner's rationale was based on an inaccurate factual premise and cannot be used as a basis for establishing entitlement to service connection.

In conclusion, there is no reliable medical or lay evidence linking the appellant's current psychiatric problems to any period of ACDUTRA or INACDUTRA.  To the extent that the appellant claims a relationship between the psychiatric problems and his service, the Board finds the evidence of no credible value given the internal inconsistencies of such statements.  The medical evidence of record has similar deficiencies and due to the appellant's indefinite incarceration a VA examination is not possible to resolve the inconsistencies of record.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.

Heart Disability

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including CAD, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  In this case, the appellant does not have such requisite service and, as noted above, such presumption is not applicable to his ACDUTRA service.  As such, entitlement to service connection on a presumptive basis is not warranted.

The evidence of record clearly documents that the appellant's CAD was diagnosed in July 2003, following a 2 to 3 month period of left-sided "achy" discomfort radiating down the left arm.  At that time, he was diagnosed with unstable angina with 1-vessel CAD.  The appellant initially argued that his CAD first manifested during a July or August 2003 period of ACDUTRA, but the evidence clearly documents that although in July 2003 the appellant received orders for a period of ACDUTRA in August 2003, those orders were revoked based on the appellant's condition.  There is no other evidence to support the appellant's contentions of in-service onset.  

As to whether such disability was caused or aggravated by his psychiatric problems, given that entitlement to an acquired psychiatric disorder is denied herein, there is no basis for granting entitlement to service connection for CAD as secondary to a service-connected acquired psychiatric disorder.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.

ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Entitlement to service connection for CAD is denied.




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


